Case 1:19-cv-23020-DPG Document 8 Entered on FLSD Docket 08/08/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:19-cv-23020-DPG

 IMANI NIA KEY; FERNANDO DE CESPEDES;
 and HOLLY DILLON, individually and on behalf
 of all others similarly situated,

               Plaintiffs,

        v.

 BANK OF AMERICA, N.A.; and BANK OF
 AMERICA CORPORATION,

               Defendants.



      STIPULATED MOTION AND PROPOSED ORDER TO EXTEND TIME FOR
           DEFENDANTS TO RESPOND TO PLAINTIFFS’ COMPLAINT

        Plaintiffs Imani Nia Key, Fernando De Cespedes, and Holly Dillon (“Plaintiffs”) and

 Defendants Bank of America, N.A. and Bank of America Corporation (“Defendants”) (together

 with Plaintiffs, the “Parties”), through their respective counsel of record, hereby submit this

 Stipulated Motion and Proposed Order to Extend Time for Defendants to Respond to Plaintiffs’

 Complaint.

        WHEREAS, on July 19, 2019, Plaintiffs filed a Complaint, challenging Bank of America,

 N.A.’s assessment of various overdraft related fees and seeking to recover on behalf of three

 putative nationwide classes for breach of contract, breach of the covenant of good faith and fair

 dealing, unconscionability, conversion, and unjust enrichment (ECF No. 1);

        WHEREAS, Plaintiffs served Defendants’ agent for service of process with the Complaint

 on July 23, 2019;
Case 1:19-cv-23020-DPG Document 8 Entered on FLSD Docket 08/08/2019 Page 2 of 4



        WHEREAS, based on the July 23, 2019 service date, Defendants’ current deadline to

 respond to the Complaint is August 13, 2019;

        WHEREAS, Defendants only recently became aware of this action and just retained

 counsel to represent them in this action;

        WHEREAS, Defendants require additional time to investigate Plaintiffs’ allegations before

 responding to the Complaint;

        WHEREAS, in the interest of good faith and cooperation, the Parties also would like to

 ensure sufficient time to meet and confer before Defendants respond to the Complaint;

        WHEREAS, the Court has not yet set any deadlines in this action; and

        WHEREAS, in the interest of good faith and cooperation, the Parties have discussed and

 Plaintiffs have agreed to extend Defendants’ deadline to file a motion to dismiss or otherwise

 respond to the Complaint by sixty days, i.e., until October 14, 2019.

        NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AS FOLLOWS:

        1.      Defendants shall have until October 14, 2019, to file a motion to dismiss or

 otherwise respond to the Complaint.

                      CERTIFICATE OF GOOD FAITH COMPLIANCE

        Pursuant to S.D. Fla. Local Rule 7.1(a)(3), Defendants certify that they conferred with

 Plaintiffs—the only parties who may be affected by the relief sought in the motion—in a good

 faith effort to resolve the issues raised in the motion, and there is no opposition to this motion.
Case 1:19-cv-23020-DPG Document 8 Entered on FLSD Docket 08/08/2019 Page 3 of 4



 Dated: August 8, 2019                  Respectfully submitted,

                                        /s/_Mark E. Steiner__________
                                        MARK E. STEINER
                                        Florida Bar No. 28513
                                        Liebler, Gonzalez & Portuondo
                                        Courthouse Tower - 25th Floor
                                        44 West Flagler Street
                                        Miami, FL 33130
                                        Tel: (305) 379-0400
                                        Fax: (305) 379-9626
                                        E-mail: MES@lgplaw.com
                                                service@lgplaw.com

                                        ALLEN W. BURTON
                                        O’Melveny & Myers LLP
                                        Allen W. Burton (pro hac vice forthcoming)
                                        7 Times Square
                                        New York, New York 10036
                                        aburton@omm.com

                                        William K. Pao (pro hac vice forthcoming)
                                        400 South Hope Street
                                        Los Angeles, CA 90071
                                        wpao@omm.com

                                        Attorneys for Defendants

 Dated: August 8, 2019                  /s/ Frank S. Hedin____________
                                        Frank S. Hedin (FBN 109698)
                                        fhedin@hedinhall.com
                                        HEDIN HALL LLP
                                        1395 Brickell Ave, Suite 900
                                        Miami, Florida 33131
                                        Tel: (305) 357-2107
                                        Fax: (305) 200-8801

                                        AHDOOT & WOLFSON, PC
                                        Robert Ahdoot (pro hac vice forthcoming)
                                        rahdoot@ahdootwolfson.com
                                        10728 Lindbrook Drive
                                        Los Angeles, California 90024
                                        Tel: (310) 474-9111
                                        Fax: (310) 474-8585

                                        Counsel for Plaintiffs and the Putative Classes
Case 1:19-cv-23020-DPG Document 8 Entered on FLSD Docket 08/08/2019 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY the foregoing document was filed with the Clerk of the Court using

  CM/ECF on this 8th day of August, 2019. I also certify that the foregoing document is being

  served this day on all counsel of record registered to receive electronic Notices of Electronic

  Filing generated by CM/ECF.



                                                    /s/ Mark E. Steiner__
                                                    MARK E. STEINER
